54 N.J. 580 (1969)
258 A.2d 368
ROBERT E. WILLIAMS, PLAINTIFF-APPELLANT,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, DEFENDANT-RESPONDENT.
The Supreme Court of New Jersey.
Argued November 3, 1969.
Decided November 17, 1969.
Mr. Charles L. Morgan argued the cause for appellant.
Mr. Ralph W. Campbell argued the cause for respondent (Messrs. Campbell, Mangini, Foley, Lee & Murphy, attorneys; Mr. Michael J. Cernigliaro on the brief).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion per curiam in the Appellate Division, 104 N.J. Super. 403. No Costs.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.